DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Rejection of claims 11-17 under 35 USC 112(a) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  In the Non-Final Office Action mailed January 25, 2021, the Examiner rejected claims 11-17 under 35 USC 112(a) on the grounds that certain limitations in claim 11 constituted new matter because they were not present in parent application US 14/444,115 when it was originally filed on July 28, 2014.  Firstly, the Examiner respectfully notes that claim 11 has not been amended to address the issues cited regarding 35 USC 112(a) in the prior office action.  Nevertheless, upon reconsideration, the Examiner has determined that this rejection was made in error.  Rather than a rejection under 35 USC 112(a) for new matter, this should have been treated as an issue with priority.  The limitations in claim 11 that were not present in Second Non-Final Office Action.  See the discussion of these issues, respectively, under the “Priority” and 35 USC 112 headings, below.  

Applicant’s Second Argument:  Rejection of the claims under 35 USC 103 over various cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/444/115, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 11 recites the limitation “simultaneously feeding a continuous ceramic strand and a continuous load- relieving process aid strand into a knitting machine through a single material feeder to form a bi-component yarn, wherein forming the bi-component yarn comprises wrapping the continuous ceramic strand around the continuous load-relieving process aid strand.”  This limitation appears to recite that the forming of the bicomponent yarn via wrapping occurs as the continuous ceramic strand and the continuous load-relieving process aid strand are fed through the single material feeder.  However, neither the specification nor claims of US 14/444,115 provide support for such a limitation.  There is support for a limitation (as in canceled claim 2) that the wrapping of the continuous ceramic strand around the continuous load-relieved process aid strand occurs prior to feeding the bicomponent yarn into the single material feeder but not simultaneously to the feeding the strands into the single material feeder (see paras. 0012, 0057-0058).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13, 15-17, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites the limitation “simultaneously feeding a continuous ceramic strand and a continuous load- relieving process aid strand into a knitting machine through a single material feeder to form a bi-component yarn, wherein forming the bi-component yarn comprises wrapping the continuous ceramic strand around the continuous load-relieving process aid strand.”  This limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, there is no description of how the wrapping of the strands occurs simultaneously with the feeding.  The specification describes manners in which the prior to the feeding (i.e. via a serving machine/ overwrapping machine; see para. 0057) but there is no description of how wrapping the strand occurs simultaneously with the feeding.

Allowable Subject Matter
Claims 1, 4-10, 18-23, and 26 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732